Citation Nr: 1527976	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-26 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for arteriosclerotic cardiovascular disease.

2.  Entitlement to an effective date earlier than February 19, 2011 for the grant of service connection for arteriosclerotic cardiovascular disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1952 to July 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. The Board recognizes that the claim has since been transferred to the RO in Oakland, California.  

The Veteran filed a timely notice of disagreement (NOD) in December 2011, indicating his disagreement with the effective date and the rating assigned.  The RO issued a statement of the case (SOC) in May 2014 and the Veteran filed a timely VA Form 9 substantive appeal also in July 2014.  

The issue of clear and unmistakable error in the denial of an earlier effective date for the grant of entitlement to service connection for arteriosclerotic cardiovascular disease has been raised by the record in the August 2014 VA Form 9 Substantive Appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of an increased initial rating for arteriosclerotic cardiovascular disease and an earlier effective date for the grant of service connection for arteriosclerotic cardiovascular disease.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

With regard to his claim for an increased initial rating, the Board notes that the Veteran was last examined for the severity of his arteriosclerotic cardiovascular disease in February 2011. Throughout the course of his appeal, the Veteran has contended that his disability has worsened and he submitted evidence in August 2014 from his private treating physician that indicates that his condition is worse.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Given the lay and medical evidence, including the physician statement indicating worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's arteriosclerotic cardiovascular disease, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Next, the Board notes that the Veteran was granted service connection for arteriosclerotic cardiovascular disease after the RO conducted a special review of the Veteran's claims folder pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). By correspondence dated in January 2011, the VA informed the Veteran that his case was identified as a potential Nehmer class-member case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam, and because the Veteran had previously filed claim of entitlement to service connection for a heart condition in November 1980 and August 2002. 

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA between September 25, 1985, and May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816, which pertains to claims filed within one year from the date of separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. See 38 C.F.R. § 3.816(c)(1)-(3).

In the present case, the Veteran filed a claim for a heart condition in November 1980 and in August 2002.  Because the first claim falls outside of the relevant time period based on the Nehmer decision, that claim is not for consideration regarding whether the Veteran is entitled to an earlier effective date.  However, the Board recognizes that the Veteran's August 2002 claim falls within the relevant period, between May 3, 1989, and the effective date of the liberalizing law of August 30, 2010.  

In a September 2011 rating decision, the RO granted service connection for arteriosclerotic cardiovascular disease.  The effective date of the award was set as February 19, 2011, which is the date the Veteran's physician completed a disability benefits questionnaire that showed a diagnosis of arteriosclerotic cardiovascular disease.  The Veteran subsequently filed a NOD in December 2011, disagreeing with the effective date and contending that he is entitled to an effective date of August 2002 or earlier.  Specifically, he noted that a VA examiner gave him an assessment of probable CAD in March 1981, when he was first examined for VA disability benefits, and that he should be afforded an earlier effective date on that basis.  

The February 2011 disability benefits questionnaire, which was completed by the Veteran's private treating physician, Dr. J.R., indicated that the Veteran was diagnosed with arteriosclerotic cardiovascular disease in 2008 and had a percutaneous coronary intervention in January 2008.  The May 2014 SOC indicated that because the actual documentation of the catheterization procedure is not of record, the date of diagnosis could not be confirmed.  The Veteran provided additional evidence from his private treating physician, Dr. J.I., in August 2014, which again listed the date of the coronary artery stenting in 2008, with repeat stenting in 2011.  

In addition, the Board notes that the Veteran submitted three VA Forms 21-4142 in February 2011 directing the RO to obtain private treatment records from his private treating physicians, Dr. J.I., Dr. J.R., and Dr. P.A.  However, these private treatment records have not been associated with the record, and nothing in the file indicates that there have been attempts to obtain such records.  Because these records may be relevant to the issue of whether the Veteran is entitled to an earlier effective date for the grant of service connection for arteriosclerotic cardiovascular disease, a remand is required to obtain these records and associate them with the record.  See 38 U.S.C.A. § 5103A(b) (West 2014); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).  

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  The RO should contact the Veteran and ask that he provide VA with authorizations (containing the names, addresses and approximate dates of private treatment) in order to obtain any outstanding private treatment records, including those he identified in February 2011 and any other records pertaining to treatment of the Veteran's arteriosclerotic cardiovascular disease.  All actions to obtain the requested records should be documented fully in the claims file.  The Veteran should be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records.

3.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a VA examination in order to evaluate his service-connected arteriosclerotic cardiovascular disease.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner should comment on whether the Veteran has:

 (a) a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication that is required, 

(b) a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, 

(c) had one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, or

 (d) chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. 

The examiner is also asked to comment on the earliest date that a confirmed diagnosis of arteriosclerotic cardiovascular disease can be found based on the evidence located in the claims file, to include the physician statements dated in February 2011 and July 2014 that indicate that the Veteran has a history of coronary stenting dating back to 2008.

The opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate of the issues of entitlement to an earlier effective date for the grant of service connection for arteriosclerotic cardiovascular disease and an increased initial rating for arteriosclerotic cardiovascular disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






